         Case 2:20-cv-01146-WB Document 21 Filed 07/28/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UTZ QUALITY FOODS, LLC,                                  CIVIL ACTION
              Plaintiff,

              v.

DIRTY SOUTH BBQ CO., LLC AND                             NO. 20-1146
TIMOTHY TROY LONG,
               Defendants.


                                          ORDER

       AND NOW, this 28th day of July 2020, upon consideration of Defendants’ Motion to

Dismiss (ECF 12), Plaintiff’s Response (ECF 13), Defendants’ Reply (ECF 14) and Plaintiff’s

Sur-Reply (ECF 15), IT IS ORDERED that Defendants’ motion is DENIED.

       IT IS FURTHER ORDERED that this case be TRANSFERED to the Eastern District

of Tennessee pursuant to 28 U.S.C. § 1631 as to Defendant Dirty South BBQ Co., LLC, and

pursuant to 28 U.S.C. § 1404(a) as to Defendant Timothy Troy Long.


                                                  BY THE COURT:


                                                  /S/WENDY BEETLESTONE, J.

                                                  _______________________________
                                                  WENDY BEETLESTONE, J.




                                              1
